department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date contact person identification_number telephone number employer_identification_number uil c c l u w o u o t policy date dear we have considered your ruling_request regarding the tax consequences relating to the proposed transactions described below you are exempt from federal_income_tax under sec_501 you are a cooperative under the laws of state you have approximately u current and former members with approximately v active member accounts in state your members elect the board_of directors on a one member one vote basis pursuant to article vii sec_2 of the bylaws you are obligated to account on a patronage basis to all your members for all amounts received and receivable from telephone services in excess of operating costs and expenses properly chargeable against the furnishing of such services you are required to pay by credits to a capital_account for each member all such amounts in excess of operating costs and expenses your books_and_records are set up in a manner that at the end of each fiscal_year the amount of capital if any furnished by each member is clearly reflected and credited in an appropriate record to the capital_account of each member at the end of each fiscal_year each member will be notified of the amount credited to his or her account as of date you have allocated w in patronage capital to your members and former members historically you have retired by cash payments the previously allocated patronage capital on a cycle of approximately years using the first-in_first-out fifo and last-in first- out lifo methods under article vii sec_2 of your bylaws the determination related to the retirement of capital credits of the method basis priority and order of retirement is based on the discretion of your board_of directors in an effort to strengthen your balance_sheet you propose to retire the current patronage allocations to current and former members on an accelerated basis as part of your capital credit retirement program you propose to retire capital credits based on a combination of fifo and lifo methodology this retirement would occur through a payment to the members that would reflect a discount from the stated amount of the allocated patronage you have proposed using a discount rate equal to the wall street journal prime interest rate on either december or june of each year nearest the refund date of the patronage refund plu sec_2 percent and a discount period equal to or within a reasonable industry standard of to years the number of years of patronage capital then outstanding that is approximately years you represent that your board_of directors has adopted policy to retire previously allocated patronage at a discount the proposed program is not voluntary to the members you have stated that making the program voluntary would significantly add to your recordkeeping under this policy you may pay the discounted amount to current and former members and record the discount as part of your net savings thus your members retain a continuing property right in the net savings for the difference between the stated_value of the patronage allocation and the discounted value that has been paid you represent that you are not causing your current and former members to forego any of their previously allocated capital credits rather you note that the discounted retirement represents the present_value of the allocated capital credits assuming the discount rate and discount period are reasonable sometimes your former members fail to claim the cash retirement of their capital credits and your efforts to locate them are unsuccessful you represent that under policy you will attempt to contact such individuals by publishing their names in a separate insert to your newsletter and on your web site if a former member who has signed a voluntary capital credit agreement fails to claim the retired amount the amount reverts to you as a contribution_to_capital and is recorded as part of your net savings for others the policy will hold that upon the expiration of three years from the date when the payment was mailed to the member or former member unless such payment is claimed it will be remitted to state state may subject_to limitations return a portion of these remittances to you under state statutes these amounts are not reallocated for any current or former members and are retained by you to benefit current and former members in a subsequent correspondence you state that you plan to maintain two separate capital credit accounts on behalf of your members your existing accounts represent capital credits allocated but not yet retired under your general capital credit allocation and retirement methods these accounts would be subject_to redemption at a discount as provided for by your board_of directors your second capital credit account is in the form of an equity offering which you have said would represent a present net value differential you defined this term as the difference between the face value of the retirement of capital credits at maturity less the amount_paid currently to the member under the discounted capital credit method these additional accounts would not earn any rate of return or entitle the member to additional voting rights the amounts to be credited to these proposed accounts would be paid at liquidation or dissolution of the cooperative rather than becoming part of the net savings as you originally proposed you have said that members would receive individual written notice of amounts credited to their capital accounts representing the net present_value differential this notice would be similar to and done in conjunction with the annual notice members receive regarding their allocated capital credits in addition you have stated that you will post a message on your web site that addresses members’ rights in both allocated capital credits and the net present_value differential you will also post a web site message reminding members to keep their address current so you can pay unretired capital credit allocations and net present_value differential at dissolution this will serve as a continuous reminder to the members of their equity_interest in the cooperative you have concluded you request the following rulings the revised bylaws and policy related to your capital credit rotation of a discounted cash amount will not adversely affect your tax-exempt status under sec_501 your patronage allocations are qualified patronage exclusions the difference between the stated_value of written notices of patronage allocation and the discounted value rotated to your members is not included in your gross_income and thus does not adversely affect your tax-exempt status under the provisions of sec_501 and your policy related to the contribution of unclaimed capital credits to the net savings of the cooperative will not adversely affect your tax-exempt status under sec_501 law sec_501 of the code provides for the exemption from federal_income_tax of benevolent_life_insurance_associations of a purely local character mutual_ditch_or_irrigation_companies mutual_or_cooperative_telephone_companies or like organizations but only if percent or more of the income consists of amounts collected from members for the sole purpose of meeting losses_and_expenses revrul_72_36 1972_1_cb_151 describes certain basic characteristics an organization must have in order to be a cooperative organization described in sec_501 of the code these characteristics include the following a cooperative must keep adequate_records of each member’s rights and interest in the assets of the organization a cooperative must not retain more funds than it needs to meet current losses_and_expenses the rights and interests of members in the organization’s savings must be determined in proportion to their business with the organization a member’s rights and interests may not be forfeited upon the withdrawal or termination of membership upon dissolution gains from the liquidation of assets should be distributed to all current and former members in proportion to the value or quantity of business that each did with the cooperative over the years the ruling also addresses a situation involving forfeiture of a former member’s rights and interests where the bylaws provide for such action upon withdrawal from the cooperative or termination it states that even if forfeiture is permitted by the bylaws the organization has not operated on a cooperative basis and should not be recognized as tax-exempt in 44_tc_305 acq 1966_1_cb_3 the court stated that an organization must meet certain common_law requirements in order to be a cooperative these common_law requirements include democratic control of the organization by members the organization operates at cost for the benefit of members and the contributors of capital to the organization do not control or receive most of the pecuniary benefits of the organization's operations ie subordination of capital discussion sec_501 of the code provides for the federal tax exemption of cooperative_telephone_companies or like organizations including other cooperative organizations not relevant here while the term cooperative is not defined in sec_501 or the regulations thereunder a cooperative has been traditionally and historically defined as a voluntary membership business organization that is organized in response to the economic needs of and to perform services for its members and not to realize monetary gains as a separate legal entity a cooperative is organized and operated for the benefit of and is democratically controlled by its members see 44_tc_305 acg 1966_1_cb_3 hence to qualify for exemption under r c sec_501 an organization must be a cooperative and organize and operate as such puget sound plywood v commissioner describes the principles that are fundamental to the organization and operation of cooperatives they are democratic control by the members operation at cost and subordination of capital these principles apply to organizations described in r c sec_501 democratic control requires that the cooperative be governed by members and on a one- member one-vote basis each member has a single vote regardless of the amount of business he or she does with the organization the issue of democratic control is a question of fact operation at cost requires that the cooperative’s net_earnings or savings derived from furnishing services in excess of costs and expenses be returned to its members in proportion to the amount of business conducted with them this principle ensures that a cooperative’s net savings from members are returned to members in proportion to the amount of business each transacts with the cooperative a cooperative satisfies this requirement by making annual allocations of patronage to members subordination of capital has two requirements first control of the cooperative and ownership of the pecuniary benefits arising from the cooperative’s business remains in the hands of the members rather than with non-patron equity investors second the returns on equity investments must be limited hence the net savings that accrue to the cooperative from the business activities it transacts with its members will largely inure to the benefit of those members rather than to its equity investors the rationale for these limitations is to ensure that the cooperative remains faithful to its purpose-providing services at the lowest possible prices or highest possible prices for a marketing_cooperative to its members and not to realize profits for capital if it were otherwise the emphasis then would likely be on protection of returns of equity_capital rather than services to members and this would destroy the basic purpose of cooperatives see 44_tc_305 acg 1966_1_cb_3 revrul_72_36 supra describes additional fundamental requirements for operation of cooperatives described in r c sec_501 it requires that a member's rights and interest in the assets of a cooperative cannot be forfeited upon termination of membership it also requires that upon dissolution a cooperative must distribute any gains from the sales of its assets to those who were members during the period that the assets were owned a redemption of capital credits at discount a fundamental tenet of cooperative operation is that the earnings_of a cooperative are allocated and ultimately distributed to its members based on the amount of business patronage done with those members the amount a cooperative_member pays for the cooperative’s services less the cost of providing such services is allocated to the member thus the presumption is that the cooperative’s services are provided at cost to the members but it is impractical for such a cooperative to return immediately all the amounts or earnings to its members because the cooperative needs to have reserves in order to operate meet unexpected expenses or to expand these amounts or earnings are held by the cooperative for a certain period of time as prescribed by cooperative bylaws and are allocated as capital credits to accounts kept for each member these capital credits are returned to the members or former members when the cooperative redeems them ie sends a check for the amount of the capital credits at the end of the prescribed time your bylaws provide for the redemption of capital credits at a discount the redemption program provides for the redemption of your current and former members’ capital credit accounts earlier than the 20-year holding_period or cycle the redemption is at a discount ie the capital credits are not paid on the face value of the accounts but at the present_value you will transfer the difference between the discounted amount and the original amount in the capital credit accounts to your net savings account the redemption program will not be voluntary to current or former members the primary issue raised by the operation of the redemption program is whether it violates any of the cooperative requirements described 44_tc_305 acq 1966_1_cb_3 and revrul_72_36 the cooperative principle of democratic control by members is satisfied because the redemption of capital credits at discount will not affect member voting rights or governing rights we also note that the cooperative and its board_of directors and management has fiduciary duties to former members and the former members can enforce their rights in the courts see 78_tc_894 the cooperative principle of operating at cost is satisfied because the members’ right to receive the excess ie capital credits over the cost of electricity service is also not adversely affected the cooperative principle of subordination of capital is satisfied because the proposed redemption program does not adversely affect the members’ control and ownership of the cooperative assets the cooperative requirement that there is no forfeiture of former members’ rights to assets of the cooperative is not violated specifically the redemption program permits members and former members to receive the present_value of their capital credit accounts ie patronage savings at a date earlier than the 20-year holding_period or cycle the discount rate is in accordance with the prevailing market rate b patronage allocations are qualified exclusions regarding whether your patronage allocations are qualified exclusions in 31_tc_674 the u s tax_court held that allocations must represent true patronage_dividends to be given an exclusion_from_gross_income according to the court three prerequisites must be satisfied to exclude patronage_dividends from gross_income the allocations must have been made under a pre-existing legal_obligation one which existed when the patrons transacted their business with the cooperative the allocations must have been made out of profits or income realized from transactions with the particular patrons members for whose benefit the allocations were made and not out of profits or income realized from transactions with other persons or organizations the allocations must have been made equitably so that profits realized from selling merchandise or services to patrons and profits from marketing products purchased from patrons were allocated ratably to the particular persons whose patronage created each particular type of profit you maintain that your patronage_dividends are excluded from gross_income because they were made under a pre-existing legal_obligation were made on the basis of patronage and were made from profits derived from the patrons’ business dealings with you based on your representations it appears that the requirements set forth by the u s tax_court in 31_tc_674 have been satisfied and we have found no contrary authority c proposed equity offering payable at dissolution as noted above you have proposed an equity offering representing a present net value differential that would feature issuance of equity certificates but only if required_by_law and would be payable at dissolution or liquidation based on the facts presented we do not believe that your establishment of a second capital_account for each member would create taxable_income to you as a cooperative analogizing to a corporate transaction under r c sec_1032 a corporation will not recognize gain_or_loss on the receipt of money or property in exchange for stock therefore when a stockholder contributes money in exchange for stock in the corporation the corporation does not have taxable_income applied to a cooperative so long as members contribute money to the cooperative in their capacity as members the cooperative would not have income it appears that you are simply transferring the money already received into a new_capital account for each member the terms of the new_capital account are the same as the old capital_account as a result it appears that nothing has changed-the separate_accounts are simply an organizational tool d transfer to net savings of unclaimed credits your policy provides that you shall recover any capital credits and patronage_dividends that remain unclaimed for three years following your attempted payment to the patron or former patron you propose that these amounts would be transferred to your net savings account your policy does not violate the cooperative requirements of democratic control by members and non-forfeiture of a member's right to your assets because your directors are subject_to and responsive to the control of the members we also note that the members of the cooperative elect the directors and any members may submit resolutions to change the cooperative operations subject_to approval of the majority of members consequently the transfer of unclaimed capital credits to your net savings does not violate any cooperative requirements and therefore your exempt status under sec_501 is not adversely affected assuming you satisfy the percent member income test for the particular tax_year this ruling does not superseae state escheat or abandoned property laws accordingly based on the foregoing facts and circumstances we rule as follows the revised bylaws and policy related to your capital credit rotation of a discounted cash amount will not adversely affect your tax-exempt status under sec_501 your patronage allocations are qualified patronage exclusions the difference between the stated_value of written notices of patronage allocation and the discounted value rotated to your members is not included in your gross_income and thus does not adversely affect your tax-exempt status under the provisions of sec_501 of the code your policy related to the contribution of unclaimed capital credits to the net savings of the cooperative will not adversely affect your tax-exempt status under il r c sec_501 this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely mary j salins manager exempt_organizations technical group enclosure notice
